Citation Nr: 0734963	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for panic 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1999 
to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 50 percent for the veteran's service-connected 
panic disorder. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected panic disorder was manifested by 
no more than an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for panic 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for an increased rating for 
his service-connected panic disorder was received in October 
2004.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in November 2004.  That letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected panic disorder have been 
obtained and associated with his claims file.  He has also 
been provided with a contemporaneous VA medical examination 
of the current state of his psychiatric disorder.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his 
claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

In this case, the veteran currently assigned a 50 percent 
rating for his service-connected panic disorder pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsess ional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a wormlike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9400 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A December 2001 rating action awarded the veteran service 
connection for a panic disorder based on inservice treatment.  
The findings of a November 2001 VA psychiatric examination 
were determined to compare favorably with a 50 percent 
rating.  

In October 2004, the veteran requested a higher rating.

An April 2004 VA treatment record reflected complaints of 
heart palpations.  In a May 2004 VA outpatient mental health 
progress report, the veteran complained of panic attacks and 
other panic type symptoms.  It was noted that the veteran 
worked full time as well as overtime and had a good 
relationship with his wife, who was pregnant.  The examiner 
detailed a history of major depression and panic disorder.  
Mental status examination findings were noted as normal 
speech, full range of affect, logical thought processes, 
depressed and irritable mood, normal attention and 
concentration, and good insight and judgment.  It was further 
indicated that the veteran did not suffer from delusions, 
hallucinations, suicidal ideation, or homicidal ideation. The 
examiner listed a diagnosis of major depression that was mild 
and recurrent without psychotic features as well as assigned 
a GAF score of 55.

Additional VA treatment notes dated in May and July 2004 show 
GAF scores of 55 and note complaints of anxiety, panic type 
symptoms, and insomnia.  In a September 2004 VA treatment 
record, the veteran indicated that he has chronic mild 
anxiety, has a daily 8 1/2 hour work schedule with voluntary 
overtime, and denied any current conflicts with his wife or 
job.  The examiner listed a GAF score of 60.

In an August 2004 VA outpatient mental psychiatric evaluation 
report, it was noted that the veteran arrived via ambulance 
after an onset of suicidal ideation.  The veteran indicated 
that he had been experiencing increased labile mood that he 
described as euthymic mood alternating with periods of 
irritability and anger.  The veteran also complained of daily 
panic attacks, chronic sleep deprivation due to long working 
hours, and isolative behavior.  The veteran reported that he 
had a good relationship with his wife despite current 
stresses of caring for five children.  Mental status 
examination findings were noted as groomed, neatly dressed, 
good eye contact, reported irritable and angry mood, calm 
affect incongruent with reported mood, logical thought 
processes, and good judgment and insight.  It was further 
noted that the veteran denied suicidal ideation, homicidal 
ideation, hallucinations, or delusions.  In his assessment, 
the examiner indicated that the veteran presented with 
suicidal ideation in the context of multiple psychological 
stressors but noted that it was now resolved.

During a November 2004 VA psychiatric examination, the 
veteran complained of experiencing feelings of sudden fear 
every other night and sometimes during the day along with 
tingling, numbness, heart palpations, shortness of breath, 
and dizziness.  The veteran indicated that his anxiety 
interferes with his marriage, as he is not trusted to watch 
the children for long periods of time and does not drive.  It 
was further noted that the veteran has had 11 jobs in the 
last two years.  He indicated that he currently works 
approximately 20 hours a week as a production manager.  He 
reported that his inability to drive and numerous doctor 
appointments prevented him from being hired for full time 
employment with his current employer.  Mental status 
examination findings were noted as normal speech, constricted 
affect, mildly depressed mood, logical thought processes, 
good insight and judgment, and no suicidal ideation, 
hallucinations, or delusions.  The examiner listed a 
diagnosis of panic disorder and assigned a GAF score of 50.  
He further detailed that the veteran's psychiatric 
symptomatology significantly interferes with his social and 
occupational functioning.

Additional VA outpatient treatment records dated in November 
and December 2004 listed GAF scores of 49 and 53.  The 
November 2004 treatment note reflected findings of episodic 
panic attacks, insomnia, and no suicidal or homicidal 
ideation.  In the December 2004 treatment record, it was 
noted that prescribed medication had reduced the frequency 
and severity of veteran's panic disorder symptoms.  It was 
further noted that the veteran had improved sleep, continued 
to work, was going to school, and helped care for four 
children. 

In a January 2005 VA outpatient treatment record, the 
examiner noted that the veteran described excellent response 
to his medication, has decreased generalized anxiety as well 
as improved sleep, and has not suffered any recent panic 
symptoms.  



Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 50 percent for the veteran's panic disorder.

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's panic disorder 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 50 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2007).  See 38 C.F.R. § 
4.7 (2007).

Concerning occupational impairment, the Board acknowledges 
the veteran's contentions that he is unable to work due to 
panic disorder symptoms as well the November 2004 VA 
examiner's notation that veteran's psychiatric symptomatology 
significantly interferes with his occupational functioning.  
However, evidence of record clearly shows that the veteran 
maintains employment as a production manager working 20 hours 
a week.  Further, the veteran has not indicated that he is 
under stress while at work or has an inability to deal with 
supervisors and co-workers and objective medical findings do 
not detail difficulty in adapting to stressful circumstances 
in his work environment.

As for social functioning, it was shown that the veteran 
maintained a good relationship with his children, wife, and 
other extended family members despite any interpersonal 
difficulties experienced.  While the November 2004 VA 
examiner indicated that veteran's psychiatric symptomatology 
significantly interferes with his social functioning, 
competent medical evidence of record does not reflect that he 
has an inability to establish and maintain effective 
relationships.

Evidence of record does not show that the veteran's service-
connected panic disorder causes social and occupational 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
fact, VA treatment notes dated from May 2004 to January 2005 
as well as the November 2004 VA examination report show that 
the veteran exhibited normal speech, logical thought 
processes, appropriate behavior, good hygiene, good judgment 
and insight, and no memory loss, decreased concentration, or 
impaired impulse control.  

In addition, objective medical findings of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene are not shown in the 
competent medical evidence of record.  The veteran has some 
documented symptoms of difficulty in adapting to stressful 
circumstances and depressed mood as well as an isolated 
notation of suicidal ideation.  However, these symptoms have 
not been shown to affect the veteran on a continuous basis 
and/or to limit his ability to function independently on a 
daily basis.  

Further, the assigned GAF scores of 53, 55, and 60 are 
indicative moderate symptomatology and moderate difficulty in 
social and occupational functioning.  The Board notes that 
the GAF scores of 49 and 50, reflected in the record, suggest 
more significant impairment than is contemplated by the 
assigned 50 percent rating.  However, the competent medical 
evidence of record reflects that the veteran has exhibited 
none of the symptoms identified in the DSM-IV as indicative 
of such a score on a continuous basis.

Finally, the Board notes that objective medical findings do 
not support the assignment of a 100 percent evaluation, as 
evidence of record does not indicate that the veteran's panic 
disorder symptomatology is productive of total social and 
occupational impairment.

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 50 percent for panic 
disorder must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Although the veteran essentially claims he is 
unemployable as a result of his panic disorder, this 
assertion is inconsistent with the available medical 
evidence, the assigned GAF scores, and his work history.  The 
Board notes that the assignment of 50 percent rating 
represents a high degree, but less than marked, interference 
with employment consistent with the evidence of record.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 50 percent for panic 
disorder is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


